There is no presumption of collusion between the intended consignee and the master. The former gave him the best advice he could, under existing circumstances. Beninger and co. sold what remained unplundered of the cargo, at auction. By the terms of the charter party, demurrage is only to be paid for the default of the freighters ; here was no default in them. It is not contended, that the defendant should pay the freight of the outward cargo. The law, independent of the special note at the foot of the instrument, would secure him against such a demand. And no reason can be assigned, why the freight specified in the charter party, should be paid on the inward cargo, when the bills of lading signed by the captain, ascertain the special agreement of the parties for freight, during that voyage. In all the cases cited by the plaintiff, the outward cargoes were delivered; and here the charter party directs, that the freight shall be paid on the delivery of the homeward cargo. It is a sufficient defence, that the voyage was not performed according to the agreement of the parties. Abbot 258. 7 T. R. 381.
The court submitted to the jury, whether there was the smallest ground to infer collusion between the consignee and the captain, or coercion on the part of the former as to the latter. M'Corkle had no means of knowing that the return freight stipulated for, was less than that agreed upon in the charter party. It could not be expected, that he should receive the agency without written instructions from the defendant.
Here was no default in the defendant, or his factor, to entitle the plaintiffs to demurrage. The claim of freight under the charter party was avoided by the capture of the vessel, and plundering her of more than ‡ of her cargo. The voyage was *160thereby defeated and a total loss accrued. The defendant abandoned to the underwriters, and having made his cession to them, he had no further concern in the cargo. The claim for the homeward freight rested solely on the bills of lading.
The jury certified in favour of the defendant $1700.03, as due to him.